157 Ga. App. 268 (1981)
277 S.E.2d 284
MELSON
v.
THE STATE.
61280.
Court of Appeals of Georgia.
Decided January 29, 1981.
Lawrence Lee Washburn III, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, J. Wallace *269 Speed, Assistant District Attorneys, for appellee.
DEEN, Presiding Judge.
Ricky J. Melson appeals from his conviction of rape asserting the general grounds. Held:
We have examined the entire record and find that there is no dispute that the defendant had sexual intercourse with the victim. The only dispute is whether or not the alleged victim consented. As the evidence shows that the young woman made an immediate outcry and was hysterical for some time after the alleged incident, the issue becomes one of the credibility of the witnesses and falls solely within the province of the jury. Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1980). From the evidence presented at trial a rational trier of fact could have found that the defendant was guilty beyond a reasonable doubt. Black v. State, 154 Ga. App. 441 (268 SE2d 724) (1980).
Judgment affirmed. Banke and Carley, JJ., concur.